Citation Nr: 9903517	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for laminal defect of the 
fifth lumbar vertebra (L5) with spondylolisthesis, currently 
rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1977 
to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision confirmed 
and continued a 40 percent rating for laminal defect L5 with 
spondylolisthesis and limitation of motion, which had been in 
effect since May 1991.


REMAND

The veteran is essentially claiming that his service-
connected laminal defect of the fifth lumbar vertebra (L5) 
with spondylolisthesis is more severe than currently 
evaluated.  The VA has a duty to assist the veteran once his 
claims are found to be well-grounded.  38 U.S.C.A. § 
5107(a)(West 1991).  A well-grounded claim is one which is 
meritorious on its own or capable of substantiation.  It need 
not to be conclusive, but only plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The veteran's claim for an 
increased rating is well grounded, but the duty to assist him 
in its development has not yet been fulfilled.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

The veteran was originally service-connected for laminal 
defect of the fifth lumbar vertebra (L5) with 
spondylolisthesis based in part on service medical records 
showing X-ray evidence of spondylolisthesis of L5.  He was 
initially rated at 10 percent for slight limitation of motion 
in a February 1981 decision, which was increased to 20 
percent in an October 1982 rating decision for moderate 
limitation of motion, and finally 40 percent in a December 
1991 rating decision based on severe limitation of motion.  

The veteran's medical history is complicated by an 
intervening injury to his back.  In February 1995, he fell 
backward off a chair at work, sustaining an injury to his 
lower back.  Subsequent treatment records showed a herniated 
L3-4 disk.  The veteran thereafter filed a claim for an 
increased rating claiming that his back disability should be 
rated using the diagnostic code for degenerative disc 
disease.  An October 1996 Board decision confirmed and 
continued the veteran's 40 percent rating for limitation of 
motion.  the veteran filed another claim for an increase in 
his rating in August 1997.  

on a April 1998 general VA examination, the veteran's primary 
complaints were of pain in the upper as well as lower back; 
loss of sensation as well as numbness in the lower 
extremities; increasing ambulatory limitation requiring the 
use of crutches; urinary incontinence and impotence; and a 
great deal of associated emotional anxiety.  The diagnoses 
included (1) degenerative disc disease, L4-L5, with 
herniation and nerve root irritation; (2) degenerative disc 
disease, T10 and T11; and (3) spondylolisthesis L5-S1.  

The veteran was also provided an orthopedic examination.  He 
stated that he injured his back in 1995 and, since then, had 
been experiencing severe pain in his back and was unable to 
work.  His diagnosis was degenerative disc disease with 
spondylolisthesis at L5-S1 and degenerative discs in the 
lower thoracic area with bony spurring.  The examiner wrote:

The question arises as to whether the 
patient's thoracic problems are directly 
related to the lumbar area problems that 
he experiences.  Since the injury to the 
patient's back occurred approximately 
fifteen years after his discharge from 
the service, I do not feel that there is 
any service connection associated with 
the thoracic spine.  Also, I do not feel 
that there is any connection between a 
lumbar pathology, which is service-
connected, and a thoracic pathology 
recently defined by MRI.


In arguments to the Board in December 1998, the veteran's 
representative points out two statements made by the veteran, 
dated October 1997 and January 1998.  The former indicated a 
claim for service connection for herniated disc L3 and 4 and 
L4 and 5 secondary to his service-connected disability.  The 
latter indicated that he would like service connection for 
T10-11 disc with posterior right lateral disc herniation and 
posterior bony spur formation.  These issues were never 
adjudicated by the RO and are referred for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

Submitted with the December 1998 arguments was a VA hospital 
report showing that the veteran recently underwent surgery on 
his back consisting of an L5-S1 lumbar decompression with 
fusion and pedicle screws for spondylolisthesis.  As this 
appears to be a change in his disability, another examination 
should be scheduled to ascertain the level of his disability. 
See Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (a current 
medical examination is required in cases involving a claim 
for an increased rating for a service-connected condition if 
the veteran claims an increase in the severity of his or her 
condition since the time of the last VA examination).  
Although the veteran submitted records of his VA back 
surgery, it is unclear whether these are complete.  These 
records should be obtained from the VA hospital and 
associated with the claims file.  See Littke v. Derwinski, 1 
Vet.App. 90 (1990); Hyder v. Derwinski, 1 Vet.App. 221 
(1991).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  The 
veteran's VA medical examination should include a complete 
description of any functional loss due to increased pain on 
motion, and weakness of the veteran's back.

The United States Court of Veterans Appeals (Court) has also 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
scheduling the veteran for another VA disability compensation 
examination and obtaining his most recent records of 
treatment.  Accordingly, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, the case is REMANDED to the RO for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  Upon receipt of a satisfactory 
response, the RO should obtain from the 
veteran a properly executed authorization 
for the release of private medical 
records, if any.  The RO should then seek 
to obtain copies of all relevant VA 
records, specifically those involving his 
most recent hospitalization and surgery 
in November 1998 at the VA Medical Center 
in Miami, Florida.

2.  The RO should schedule the veteran for 
the type of VA examination or examinations 
it deems necessary to provide the complete 
medical information necessary to 
adjudicate the veteran's claim for an 
increased disability rating for his 
service-connected laminal defect of the 
fifth lumbar vertebra (L5) with 
spondylolisthesis.  The veteran's claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests should 
be conducted, including X-rays, MRI, and 
CAT scans, which the examiner deems 
necessary.  The examiner should review the 
results of any testing prior to completion 
of the report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
all back pathology found to be present.  
The examiner should provide a complete 
rationale for all conclusions reached.  

a.  Identifying the Extent of 
Disability.  The examiner should 
comment on the extent of the 
veteran's service-connected 
disability, noting whether there is 
any causal relationship between the 
veteran's service-connected laminal 
defect of the fifth lumbar vertebra 
(L5) with spondylolisthesis and his 
nonservice-connected disc disorders 
claimed at L3-4, L4-5 and T10-11.  
If the symptomatology associated 
with the service-connected back 
disability cannot be disassociated 
from his other nonservice-connected 
back disorders, the examiner should 
so state.

b.  Rating Criteria.  The examiner 
should address the following: range 
of motion, the presence of symptoms 
of intervertebral disc syndrome such 
as demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc and the presence 
of ankylosis to include whether 
fixation is in a favorable or 
unfavorable angle.

c.  DeLuca and Functional Loss. With 
respect to the functioning of the 
veteran's back, the examiner should 
provide a complete and detailed 
discussion with respect to any 
weakness; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his back.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); see 38 C.F.R. 
§ 4.40 (1998) (functional loss may 
be due to pain, supported by 
adequate pathology).  In particular, 
it should be ascertained whether 
there is additional motion lost due 
to pain on use or during 
exacerbation of the disability.  The 
examiner is requested to comment on 
the degree of limitation of normal 
functioning caused by pain.  Range 
of motion testing should be 
conducted.  The examiner should 
specify the results in actual 
numbers and degrees.  The report 
should also specify at what point, 
if any, the veteran begins to 
experience pain.  

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

4.  The RO should thereafter readjudicate 
the issue of an increased rating for 
laminal defect of the fifth lumbar 
vertebra (L5) with spondylolisthesis.  In 
this regard, the RO should give full 
consideration to the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1998).  The RO 
should determine whether the case 
warrants referral to the Under Secretary 
for Benefits for consideration of 
entitlement to "an extra-schedular 
evaluation commensurate with the average 
earning capacity impairment due 
exclusively to the service-connected 
disability . . . ."  38 C.F.R. 
§ 3.321(b)(1).  The RO should undertake 
any development deemed appropriate in its 
consideration of such a referral, 
including, if desired, seeking employment 
data.  Complete reasons and bases should 
be provided with respect to the 
conclusions reached.

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and representative should be 
provided with a Supplemental Statement of the Case and 
afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The veteran needs to take no action until so informed.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested adjudication.  The purpose of 
this REMAND is to assist the veteran and to accord due 
process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


